Simmons, C. J.
1. The act of 1824 (Dawson’s Comp. 459) did not confine the site of the public buildings of Decatur county to the precise areas of ground upon which they were erected, but fixed the location of the county-site at a place which the General Assembly designated as “ Bainbridge,” and it was evidently the -legislative intention to thus refer to a particular locality embracing what was regarded as a village or town ■ the territory of which as a whole included those buildings.
2. The county authorities have power, when in their judgment the court-house and jail belonging to the county become unfit or unsuitable for the purposes for which erected, to build others upon different locations within the limits prescribed for the county-site.
3. Under the facts disclosed by the record, the judge did not err in refusing the
injunction.

Judgment affirmed.


All the Justices concurring.